Case 6:09-cr-00108-ACC-GJK Document 145 Filed 02/05/21 Page 1 of 6 PageID 855




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION

UNITED STATES OF AMERICA

VS.                                            CASE NO: 6:09-cr-108-ACC-GJK

GARRY S. MARTIN


                                      ORDER

      This cause comes before the Court on Defendant Garry S. Martin’s Motion to

Proceed In Forma Pauperis (Doc. 141) on his appeal of the Court’s Order denying

his motion for compassionate release. Docs. 138, 139.

      The United States Magistrate Judge has submitted a report recommending

denial of the Motion because the Defendant fails to demonstrate that “the appeal is

taken in good faith.” (Doc. 143). Defendant filed his Objection to the Magistrate

Judge’s Report and Recommendation on January 19, 2021 (Doc. 144).

      Federal Rule of Appellate Procedure 24(a)(3) states:

      A party who was permitted to proceed in forma pauperis in the
      district-court action, or who was determined to be financially
      unable to obtain an adequate defense in a criminal case, may
      proceed on appeal in forma pauperis without further
      authorization, unless:

      (A) the district court—before or after the notice of appeal is
      filed—certifies that the appeal is not taken in good faith or finds
      that the party is not otherwise entitled to proceed in forma
      pauperis and states in writing its reasons for the certification or
      finding; or

      (B) a statute provides otherwise.
Case 6:09-cr-00108-ACC-GJK Document 145 Filed 02/05/21 Page 2 of 6 PageID 856




See also 28 U.S.C. § 1915(a)(3) (“An appeal may not be taken in forma pauperis if

the trial court certifies in writing that it is not taken in good faith.”).

       The Magistrate Judge found that Defendant failed “to state the issues he [was]

appealing, much less demonstrate that they [were] non-frivolous.”(Doc. 143 at 2

(citing Doc. 139, 141)). Defendant’s Notice of Appeal, in a single sentence, states

that he is appealing the Court’s decision. (Doc. 139). In his Motion to Proceed In

Forma Pauperis, he states simply that he was “denied of [sic] the 18 U.S.C. Section

3582 et seq. for Compassionate Release” even though there are a dozen blank lines

he could have used to explain the basis of his appeal. (Doc. 141 at 1).

       Defendant sought compassionate release from his incarceration due to the risk

of contracting COVID-19 (Doc. 138 (citing 131 at 9)). The Court denied a reduction

in his sentence because Defendant’s medical conditions did not amount to “an

extraordinary condition” and it was not warranted based on the nature of his offense,

his history and characteristics, and it was outweighed by the need to protect the

public. (Doc. 138).

       Pursuant to 18 U.S.C. § 3582(c)(1)(A), a term of imprisonment may be

modified only in limited circumstances: (1) upon motion of the Director of the

Bureau of Prisons (“BOP”), or (2) upon motion by the defendant, after he has fully

exhausted all administrative rights to appeal a failure of the BOP to bring a motion

on his behalf or after 30 days has elapsed from receipt of such a request by the

warden of the defendant’s facility, whichever is earlier. To warrant a reduction of
Case 6:09-cr-00108-ACC-GJK Document 145 Filed 02/05/21 Page 3 of 6 PageID 857




his sentence, Defendant must present “extraordinary and compelling reasons.” 18

U.S.C. § 3582(c)(1)(A)(i). The Court found that, in the present case, Defendant had

exhausted his administrative remedies. (Doc. 131, Ex. A). Therefore, the Court

considered whether Defendant had presented extraordinary and compelling reasons

warranting compassionate release.

      The “extraordinary and compelling” requirement is met where a defendant is

(i) suffering from a terminal illness, or (ii) suffering from a serious physical or

medical condition, serious functional or cognitive impairment, or deteriorating

physical or mental health because of the aging process, “that substantially diminishes

the ability of the defendant to provide self-care within the environment of a

correctional facility and from which he or she is not expected to recover.” U.S.S.G.

§ 1B1.13, cmt. n. 1(A). Defendant contended that he suffers from hypertension,

severe obesity due to a body mass index of 41, and high cholesterol (Doc. 131 at

21). The Government recognized that severe obesity, or a body mass index over 40,

is a risk factor in contracting COVID-19 (Doc. 134 at 3-4).

      The Court noted that other courts in the Middle District of Florida have noted

that certain underlying conditions increase the risk of serious illness from COVID-

19, including obesity. See United States v. Broomfield, No. 3:14-CR-156-J-32PDB,

2020 WL 6704005, at *1 (M.D. Fla. Nov. 13, 2020). However, courts have also held

that obesity and hypertension are not “extraordinary” conditions because more than

40% of adults in the United States suffer from these conditions. See id.; United States
Case 6:09-cr-00108-ACC-GJK Document 145 Filed 02/05/21 Page 4 of 6 PageID 858




v. Hayes, No. 3:18-cr-37-J-34JBT, 2020 WL 3611485, at *2 (M.D. Fla. July 2, 2020)

(internal citations and footnotes omitted). The Court concluded that there was no

evidence that any of Defendant’s conditions impaired his ability to function or that

they posed an imminent risk to his health. See Broomfield, 2020 WL 6704005, at *2.

      The Court also noted that even if it had determined that Defendant’s medical

conditions amounted to an extraordinary condition that posed an imminent risk to

his health, the Court retained discretion over whether to grant relief. A federal court

must deny release unless it determines that a defendant is “not a danger to the safety

of any other person or to the community.” USSG §1B1.13(2). Additionally, this

Court must consider the § 3553(a) factors. In this case, the Court held, upon careful

consideration of the factors, that the nature of Defendants’ offense, his history and

characteristics, and the need to protect the public weighed against reducing

Defendant’s sentence to time served. Defendant was serving a term of supervised

release for a mortgage fraud conviction stemming from the Eastern District of New

York when he was arrested in this case. See Case Number 6:08-cr-219-Orl-22GJK.

Defendant entered a guilty plea to conspiracy to commit money laundering in this

case, and it was alleged that he had defrauded approximately twenty-seven

individuals or institutions, most of whom were elderly people over the age of 63 or

those who were facing foreclosure (Doc. 8). The Court sentenced Defendant to a

240-month term of imprisonment (Doc. 78), and Defendant still had approximately

seven years left on his sentence.
Case 6:09-cr-00108-ACC-GJK Document 145 Filed 02/05/21 Page 5 of 6 PageID 859




      In view of all the § 3553(a) factors, the Court held that reducing Defendant’s

sentence was not warranted. (Doc. 138 (citing Broomfield, 2020 WL 6704005, at *2

(noting that the defendant had seven years remaining of his sentence, and therefore,

a sentence reduction was not warranted)).

      In Defendant’s Objections to the Magistrate Judge’s Report and

Recommendation (Doc. 144), he acknowledges that he failed to state the basis of his

appeal in his filings before seeking leave to file the appeal in forma pauperis. He

contends, however, in his Objection to the Report and Recommendation, that he is

not operating in “bad faith” because the arguments in his Objection are “not

frivolous.” (Doc. 144).

      However, Martin merely reiterates the arguments about his family

circumstances that he had previously asserted in his Motion for Compassionate

Release which the Court has already rejected. (Doc. 130 at 21, 23 (Defendant would

reside with his mother if released; he is being deprived of the ability to see his family

for periods of time due to Covid-19)). The Court exercised its discretion in denying

Defendant’s Motion and in finding that a reduction in Martin’s sentence was not

warranted based on “the nature of Defendants’ offense, his history and

characteristics,” and the need to protect the public which weighed “against reducing

Defendant’s sentence to time served” with approximately seven years left on his

sentence. See § 3553(a).
Case 6:09-cr-00108-ACC-GJK Document 145 Filed 02/05/21 Page 6 of 6 PageID 860




      Thus, the appeal by Martin would not be taken in good faith under Federal

Rule of Appellate Procedure 24(a) because Martin’s appeal is not taken in good faith;

thus, he is not entitled to proceed in forma pauperis and shall pay the full appellate

filing fee as is required by 28 U.S.C. § 1915(a).

      Based on the foregoing, it is ordered as follows:

      1. The Motion to Proceed In Forma Pauperis (Doc. 141) is DENIED.

      DONE and ORDERED in Chambers, Orlando, Florida on February 4, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties
